department of the treasury internal_revenue_service washington d c office_of_chief_counsel number info release date date cc tege eoeg et1 maowens cor-116805-01 uil this is in response to your letter dated date in which you requested information concerning federal_income_tax withholding this letter provides general information on mandatory withholding on wages and voluntary withholding on certain other_payments mandatory withholding sec_3402 of the internal_revenue_code code provides that except as otherwise specifically provided in sec_3402 every employer making payment of wages shall withhold federal_income_tax as determined in accordance with prescribed tables or computational procedures sec_3401 provides that the term wages means all remuneration for services performed by an employee for his employer unless a specific exemption under sec_3401 applies for example remuneration for services performed by a domestic worker in a private home is specifically excluded from the definition of wages by sec_3401 under sec_3402 of the code and sec_31_3402_f_2_-1 of the employment_tax regulations on or before the date on which an individual commences employment with an employer the individual must furnish the employer with a signed withholding_exemption certificate relating to the employee’s marital status and the number of withholding exemptions which the employee claims the employer is required to request a withholding_exemption certificate from each employee but if an employee fails to furnish such certificate the employer must withhold federal_income_tax from the employee as if the employee were a single_person with no withholding exemptions sec_31_3402_f_5_-1 of the employment_tax regulations provides that form_w-4 employee’s withholding allowance certificate is the form prescribed for the withholding_exemption certificate required to be furnished to the employer under sec_3402 of the code a copy of form_w-4 is enclosed a form_w-4 must be cor-116805-01 prepared in accordance with the instructions and regulations applicable thereto and must set forth fully and clearly the data therein called for a withholding allowance certificate that does not set forth fully and clearly the data therein called for is an invalid withholding_exemption certificate under sec_31_3402_f_2_-1 in addition any alteration of or unauthorized addition to a withholding_exemption certificate shall cause such certificate to be invalid sec_31_3402_f_2_-1 of the employment_tax regulations provides that if an employer receives an invalid withholding_certificate the employer shall consider it a nullity for purposes of computing withholding since an altered certificate is an invalid withholding_exemption certificate it can not authorize an employer to cease withholding_tax sec_31_3402_f_2_-1 of the employment_tax regulations further provides that if an employer receives an invalid withholding_certificate the employer shall inform the employee who submitted the certificate that it is invalid and shall request another withholding_exemption certificate from the employee if the employee who submitted the invalid certificate fails to comply with the employer’s request the employer must withhold federal_income_tax from the employee as if the employee were a single_person with no withholding exemptions however if a valid prior certificate is on file it remains controlling a discussion of constitutional issues associated with the requirement to furnish form_w-4 can be found in 707_f2d_978 8th cir cert_denied 464_us_942 drefke furnished forms w-4 in which he claimed exemption from federal income taxes and certified that he had not incurred a liability for federal income taxes in the preceding year he was convicted under sec_7205 of the code of filing false withholding_exemption certificates he argued that sec_7205 giving rise to his conviction constituted punishment for failure to give self- incriminating information the eighth circuit stated that the fifth_amendment right against self-incrimination does not authorize individuals to refuse to disclose information concerning their income an individual may be prosecuted under sec_7205 for filing a false withholding_exemption certificate or for willfully failing to supply information sec_7205 provides any individual required to supply information to his employer under sec_3402 who willfully supplies false or fraudulent information or who willfully fails to supply information thereunder which would require an increase in the tax to be withheld under sec_3402 shall in addition to any other penalty provided by law upon conviction thereof be fined not more than dollar_figure or imprisoned not more than one year or both cor-116805-01 also you may be interested in a recent nontax case involving a claim of discrimination based on national origin the district_court in el bey v dialysis clinic inc u s dist lexis empl prac dec cch big_number s d n y ruled that employees have an obligation to furnish forms w-4 and an individual's claim that a prospective employer would not allow the individual to begin working without filling out a form_w-4 does not raise an inference of discrimination the district_court further held that there was no legal basis to conclude that the individual's status as a moorish- american granted him the right under the ninth amendment -- or any other provision in the united_states constitution -- not to fill out a form_w-4 in summary an employee who refuses to provide an employer with a valid certificate will be subject_to income_tax_withholding as a single_person with no withholding exemptions voluntary withholding the employer and employee can also agree that the employer will withhold federal income taxes from payments for services that do not constitute wages such as domestic_service see sec_3402 p of the code form_w-4 is used to request and change voluntary withholding from these payments an individual may request the employer to discontinue voluntary withholding from these payments by giving the employer notice in writing in addition if an individual receives certain government payments the individual may have federal_income_tax withheld at the payee's request federal_income_tax is withheld from unemployment_compensation social_security_benefits and certain other federal payments as if the payments were wages see sec_3402 and of the code form w-4v voluntary withholding request is used to request change or discontinue voluntary withholding from these payments a copy of form w-4v is enclosed the regulations set forth in sec_31_3402_p_-1 provide the procedures for making voluntary withholding agreements on certain nonwage payments the rules concerning voluntary withholding and the termination of such withholding do not apply to withholding on wages thus reliance on sec_31_3402_p_-1 as a basis of terminating withholding on wages is inappropriate this letter provides general information only it describes well-established interpretations or principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect with the internal_revenue_service this letter is intended only to provide you with general guidance for determining how to comply with applicable law cor-116805-01 we hope this information is useful to you if you have any further questions please contact margaret owens employee id at sincerely michael a swim chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities enclosures form_w-4 form w-4v
